 
EXHIBIT 10.1
INSIGNIA SYSTEMS, INC.
2003 INCENTIVE STOCK OPTION PLAN
(As Amended through November 28, 2016)
1. Purpose
. The purpose of this Plan is to provide a means whereby Insignia Systems, Inc.
(the “Company”), may be able, by granting options to purchase stock in the
Company, to attract, retain and motivate capable and loyal employees, directors,
consultants and advisors of the Company and its subsidiaries, for the benefit of
the Company and its shareholders. Both incentive stock options which qualify for
favorable tax treatment under Section 422 of the Internal Revenue Code (the
“Code”), and nonqualified stock options which do not qualify for favorable tax
treatment, may be granted under the Plan.
2. Reservation of Shares
. A total of 3,675,000 shares of the authorized but unissued shares of Common
Stock of the Company, par value $.01 per share, is reserved for issue upon the
exercise of options granted under the Plan. If any option expires or terminates
for any reason without having been exercised in full, the unpurchased shares
covered thereby shall become available for additional options which may be
issued to persons eligible under the Plan so long as it remains in effect.
Shares reserved for issue as provided herein shall cease to be reserved upon
termination of the Plan.
3. Administration
. The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”). The Committee shall be appointed by the Board of
Directors and shall be comprised solely of two or more “non-employee directors”
within the meaning of SEC Rule 16b-3. Each member of the Committee shall also be
an “outside director” within the meaning of Code Section 162(m). The Committee
shall have the full power to construe and interpret the Plan and to establish
and amend rules and regulations for its administration. The Committee shall
determine which persons shall be granted options hereunder, the number of shares
for which each option shall be granted, the types of options to be granted, and
any limitations on the exercise of options in addition to those imposed by this
Plan. The Committee may also waive any restrictions on the exercise of
outstanding options and approve amendments to outstanding options, provided
there is no conflict with the terms of the Plan. The Committee shall apply such
criteria as it deems appropriate in determining the persons to whom options are
granted and the number of shares to be covered by each option.
4. Eligibility
. An option may be granted to any employee, director, consultant or advisor of
the Company or its subsidiaries, except that no consultant or advisor shall be
granted options in connection with the offer and sale of securities in a capital
raising transaction on behalf of the Company. The maximum number of shares for
which any person may be granted options under the Plan in any year is limited to
100,000 shares.
5. Option Grants To Outside Directors
. Each outside director of the Company shall automatically be granted an option
to purchase 10,000 shares of Common Stock on the date first appointed or elected
as a director. Each outside director shall also automatically be granted an
option to purchase 5,000 shares of Common Stock on (a) the date of each
subsequent annual meeting of the shareholders, provided the outside director is
either reelected or continues to serve as an outside director, or (b) the
anniversary of the prior year’s grant in any year in which there is no meeting
of the shareholders. In no event shall a director receive more than one grant in
any fiscal year.
The period within which an option granted to an outside director must be
exercised shall be the earlier of (a) ten years from the date of grant, or (b)
90 days after the director ceases to be a director for any reason. Options
granted to outside directors shall be immediately exercisable in full when
granted.
6. Exercise Price
. The per share exercise price for each option shall be determined by the
Committee at the time of grant, provided that the per share exercise price for
any incentive stock option, and any option granted to an outside director, shall
be not less than the fair market value of the Common Stock on the date the
option is granted. In making such determination, the Committee shall rely on
market quotations, if available, but if not available, upon independent
appraisals of the stock or such other information deemed appropriate by the
Committee.
7. Changes in Present Stock
. In the event of changes in the capital stock of the Company or in the capital
structure of the Company by reason of a recapitalization, merger, consolidation,
reorganization, stock or extraordinary cash dividend, stock split or other
change in capitalization, appropriate adjustment may be made by the Committee,
in its sole discretion, in the number or kind of shares and the option price of
shares which are or may become subject to options granted or to be granted
hereunder or as otherwise determined by the Committee to be equitable.
8. Exercise of Option
. Receipt by the Company of a written notice from an optionee, specifying the
number of shares to be purchased, and accompanied by payment of the purchase
price for such shares, shall constitute exercise of the option as to such
shares. The date of receipt by the Company of such written notice shall be the
date of exercise of the option. The Company may accept payment from a broker
and, upon receipt of written instructions from the optionee, deliver the
purchased shares to the broker.
9. Option Agreement Provisions
. Each option granted under the Plan shall be evidenced by a Stock Option
Agreement executed by the Company and the optionee, and shall be subject to the
following terms and conditions, and such other terms and conditions as may be
prescribed by the Committee:
(a)
Payment
. The full purchase price of the shares acquired upon exercise of an option
shall be paid in cash, certified or cashier’s check, or in the form of Common
Stock of the Company with a market value equal to the option exercise price and
free and clear of all liens and encumbrances.
The Committee in its sole discretion may also permit the “cashless exercise” of
an option. In the event of a cashless exercise, the optionee shall surrender the
option to the Company, and the Company shall issue the optionee the number of
shares determined as follows:
X 
= 
Y (A-B) /A where:
X 
= 
the number of shares to be issued to the optionee.
Y 
= 
the number of shares with respect to which the option is being exercised.
A 
= 
the closing sale price of the Common Stock on the date of exercise, or in the
absence thereof, the fair market value on the date of exercise.
B 
= 
the option exercise price.
(b)
Exercise Period
. The period within which an option must be exercised shall be fixed by the
Committee, and shall not exceed ten years from the date of grant for an
incentive stock option. The Committee may provide that an option will vest and
become exercisable upon the completion of specified periods of employment, or
the attainment of specified performance goals. To the extent exercisable, an
option may be exercised in whole or in part. Outstanding unvested options shall
become immediately exercisable in full in the event the Company is acquired by
merger, purchase of all or substantially all of the Company’s assets, or
purchase of a majority of the outstanding stock by a single party or a group
acting in concert.
(c)
Rights of Optionee Before Exercise
. The holder of an option shall not have the rights of a shareholder with
respect to the shares covered by his or her option until such shares have been
issued to him or her upon exercise of the option.
(d)
No Rights to Continued Employment
. Nothing in the Plan or in any Stock Option Agreement entered into pursuant
hereto shall be construed to confer upon any optionee any right to continue in
the employ of his or her employer or interfere in any way with the right of his
or her employer to terminate his or her employment at any time.
(e)
Death of Optionee
. Upon the death of an optionee, the option, or any portion thereof, may be
exercised to the extent the optionee was entitled to do so at the time of the
optionee’s death, by his or her executor or administrator or other person
entitled by law to the optionee’s rights under the option, at any time within
one year subsequent to the date of death. The option shall automatically expire
one year after the optionee’s death to the extent not exercised.
(f)
Disability of Optionee
. If an optionee is an employee of the Company or its subsidiaries, and if the
optionee’s employment is terminated due to his or her disability, the optionee
may, within one year of such termination, exercise any unexercised portion of
the option to the extent he or she was entitled to do so at the time of such
termination. The option shall automatically expire one year after such
termination to the extent not exercised.
(g)
Other Termination of Employment
. If an optionee is an employee of the Company or its subsidiaries, and if the
optionee’s employment is terminated other than by death, disability, or conduct
which is contrary to the best interests of his or her employer, the optionee
may, within 90 days of such termination, exercise any unexercised portion of the
option to the extent he or she was entitled to do so at the time of such
termination. The option shall automatically expire 90 days after such
termination to the extent not exercised. If the optionee’s employment is
terminated by his or her employer for conduct which is contrary to the best
interests of his or her employer, or if the optionee violates any written
nondisclosure agreement with his or her employer, as determined in either case
by the optionee’s employer in its sole discretion, the unexercised portion of
the optionee’s option shall automatically expire at that time. Inter-company
transfers and approved leaves of absence for up to 90 days shall not be
considered termination of employment.
(h)
Non-transferability of Option
. No option shall be transferable by the optionee other than by will or by the
laws of descent and distribution, and each option shall be exercisable during
the optionee’s lifetime only by the optionee. No option may be attached or
subject to levy by an optionee’s creditors.
(i)
Date of Grant
. The date on which the Committee approves the granting of an option shall be
considered the date on which such option is granted.
10. Additional Provisions for Incentive Stock Options
(a)
Dollar Limit
. Each option granted to an employee shall constitute an incentive stock option,
provided that no more than $100,000 of such options (based upon the fair market
value of the underlying shares as of the date of grant) can first become
exercisable for any employee in any calendar year. To the extent an option grant
exceeds the $100,000 limitation, it shall constitute a non-qualified stock
option. Each Stock Option Agreement with an employee shall specify the extent to
which it is an incentive and/or non-qualified stock option. For purposes of
applying the $100,000 limitation, options granted under this Plan and all other
incentive stock option plans of the Company and any parent or subsidiary
corporation shall be included.
(b)
Ten Percent Shareholders
. No incentive stock option shall be granted to any employee who at the time
directly or indirectly owns more than 10 percent of the combined voting power of
all classes of stock of the Company or of a parent or subsidiary corporation,
unless the exercise price is not less than 110 percent of the fair market value
of such stock on the date of grant, and unless the option is not exercisable
more than five years after the date of grant.
11. Restrictions on Transfer
. During any period in which the offering of the shares under the Plan is not
registered under federal and state securities laws, an optionee shall agree in
his or her option agreement that he or she is acquiring shares under the Plan
for investment purposes, and not for resale, and that the shares cannot be
resold or otherwise transferred except pursuant to registration or unless, in
the opinion of counsel for the Company, registration is not required.
Any restrictions upon shares acquired upon exercise of an option pursuant to the
Plan and the Stock Option Agreement shall be binding upon the optionee, and his
or her heirs, executors, and administrators. Any stock certificate issued under
the Plan which is subject to restrictions shall be endorsed so as to refer to
the restrictions on transfer imposed by the Plan, and by applicable securities
laws.
12. Withholding of Taxes
. The Company shall make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes that the Company is
required by any law or regulation to withhold in connection with any option
including, but not limited to, withholding a portion of the shares issuable on
exercise of an option, or requiring the optionee to pay to the Company, in cash,
an amount sufficient to cover the Company’s withholding obligations.
13. Duration of Plan
. The Plan shall terminate ten years after the date of its adoption by the Board
of Directors, unless sooner terminated by issuance of all shares reserved for
issuance hereunder, or by the Board of Directors pursuant to Section 13. No
option shall be granted under the Plan after such termination date.
14. Termination or Amendment of the Plan
. The Board of Directors may at any time terminate the Plan, or make such
modifications to the Plan as it shall deem advisable. No termination or
amendment of the Plan may, without the consent of the optionee to whom any
option shall previously have been granted, adversely affect the rights of such
optionee under such option.
15. Shareholder Approval
. The Board of Directors shall submit the Plan to the shareholders for their
approval within 12 months of the date of its adoption by the Board. Options
granted prior to such approval are contingent on receipt of such approval, and
shall automatically lapse if such approval is not granted. The Board shall also
submit any amendments to the shareholders for approval if required by applicable
law or regulation.
16. Interpretation
. The Plan shall be interpreted in accordance with Minnesota law.


